135 F.3d 764
Carlos M. Hernandezv.Patrick Tassos, as Executive Director of Pennsylvania Boardof Law Examiners, Robert N.C. Nix, Jr., Chief Justice ofSupreme Court of Pennsylvania, John P. Flaherty, Justice ofSupreme Court of Pennsylvania, Stephen A. Zappala, Justiceof Supreme Court of Pennsylvania, Ralph J. Cappy, Justice ofSupreme Court of Pennsylvania, Ronald Castille, Justice ofSupreme Court of Pennsylvania, Sandra Schultz Newman,Justice of Supreme Court of
NO. 96-3710
United States Court of Appeals,Third Circuit.
Dec 31, 1997
Appeal From:  W.D.Pa. ,No.9501239

1
Affirmed.